Title: To George Washington from Brigadier General Anthony Wayne, 4 July 1779
From: Wayne, Anthony
To: Washington, George


        
          Sir
          Fort Montgomery [N.Y.] 4th July 1779
        
        I took the Liberty to mention to your Excellency the difficulty that the Light Corps experience in receiving the necessary Supplies of Clothing not being in a Situation to Apply to their Respective Regiments for the articles they may from time to time want.
        to remedy which, the Field Officers of the Corps propose the following plan Viz.
        “A Brigade Quarter Master to be Appointed to each Brigade of the Light Corps part of Whose duty will be to draw the Necessary Clothing from the Clothier General, on a General Return, & to Issue the same to each Regimental Quarter Master on proper Returns Mentioning each man’s name, Regiment & Company to which he belongs in the Line, with the Article or Articles he receives, these returns to be signed by the Field Officer Commanding each Batta[lio]n and be Signed by the Colonel of the Regiment as his Vouchers. & to transmit the accts to each Regimenl paymaster in the Line Monthly that they may be taken into his books in order to settle the Whole Regimental Clothing Accts with the Clothier General.”
        Shou’d your Excellency think proper to adopt this mode & give an Order On the C[l]othier General for the Articles mentioned in the Enclosed Return, I flatter myself that we shall have it in our power to Introduce Uniformity among the Light Corps belonging to the Respective States, & Infuse a Laudable pride and Emulation into the Whole—which in a Soldier is a Substitute for almost every Other Virtue.
        I must acknowledge that I have an ⟨mutilated⟩ prejudice in favor of an Elegant Uniform & Soldierly appearance—so much so that I would much rather risque my life and Reputation at the Head of the same men in an attack Clothed & Appointed as I could wish, with a Single Charge of Amunition—than to take them as they appear in

Common with Sixty Rounds of Cartridges—it may be a false Idea but I can’t help Cherishing it.
        I have not yet recd the boat your Excellen⟨cy⟩ was good enough to Order for the purpose of carrying the baggage belon[g]ing to self & family in case of a Sudden move—nor have we a forage Master forage nor any per⟨son⟩ to provide it on the Ground, tho’ absolutel⟨y⟩ necessary—Will your Excellency be so Oblig⟨ing⟩ as to direct Baron Stubens to furnish eac⟨h⟩ Officer belonging to the Light Corps with the Military Regulations there are but two or three in the Whole Corps.
        We have nothing new except that five transports or Other Vessels sail’d from King⟨s⟩ Ferry towards New York at 3. OClock yesterday. I am your Excellency’s most Obt Huml. Sert
        
          Anty Wayne
        
      